Name: Council Regulation (EEC) No 175/83 of 25 January 1983 allocating certain catch quotas between Member States for vessels fishing in the Norwegian economic zone and the fishery zone around Jan Mayen
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 24/72 Official Journal of the European Communities 27 . 1 . 83 COUNCIL REGULATION (EEC) No 175/83 of 25 January 1983 allocating certain catch quotas between Member States for vessels fishing in the Norwegian economic zone and the fishery zone around Jan Mayen THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community, Having regard to the Agreement on Fisheries between the European Economic Community and the Kingdom of Norway ('), and in particular Article 2 thereof, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Com ­ munity system for the conservation and manage ­ ment of fishery resources (2), and in particular Arti ­ cles 3 , 4 and 1 1 thereof, Having regard to the proposal from the Commis ­ sion (3), Whereas the Community and Norway have ini ­ tialled an Agreement on their mutual fishing rights for 1982 which provides inter alia for the allocation of certain catch quotas to Community vessels in the Norwegian fisheries zone ; Whereas it is the responsibility of the Community to allocate these catch quotas among fishermen from the Community ; Whereas , in order to ensure an equitable allocation of available fishing possibilities , these quotas should be allocated among the Member States of the Community ; Whereas information about actual catches should be made available in order to ensure that the allocation is respected, HAS ADOPTED THIS REGULATION : Article 1 1 . Catches , under the Agreement on mutual fish ­ ing rights in 1982 between the Community and Nor ­ way, by vessels flying the flag of a Member State in the waters falling within the Norwegian economic zone north of 62 ° N as well as within the fishery zone around Jan Mayen shall be limited for 1982 to the quotas set out in Annex I. 2 . Catches of the species mentioned in Annex II , under the Agreement on mutual fishing rights in 1982 between the Community and Norway, by ves ­ sels flying the flag of a Member State in the waters falling within the Norwegian economic zone and situated south of 62 ° N shall be limited for 1982 to the quotas set out in the Annex . Article 2 Member States and captains of fishing vessels flying the flag of a Member State shall , with regard to fish ­ ing in the waters referred to in Article 1 , comply with the provisions of Articles 1 to 6 of Council Regulation (EEC) No 735/80 of 26 March 1980 lay ­ ing down detailed rules for the recording and trans ­ mission of information concerning catches taken by fishing vessels of the Member States (4). Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the Euro ­ pean Communities. It shall apply until 31 December 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 January 1983 . For the Council The President J. ERTL (') OJ No L 226, 29 . 8 . 1980, p. 48 . (2) See page 1 of this Official Journal . (3 ) OJ No C 165 , 2 . 7 . 1982, p. 6 . (4 ) OJ No L 84, 28 . 3 . 1980, p. 33 . 27 . 1.83 No L 24/73Official Journal of the European Communities ANNEX I Quantities referred to in Article 1 ( 1 ) ( Norwegian waters north of 62 °00'N) (tonnes fresh round weight) Species ICES division Quotas Allocations Cod I , II a) and II b ) 12 000 France 1 900 Germany 2 070 United Kingdom 8 030 Haddock I , II a) and lib) 4 700 France 600 Germany 1 010 United Kingdom 3 090 Saithe I , II a ) and II b) 7 000 France 900 II Germany 5 600 II United Kingdom 500 Redfish I Sebastes mentella I , II a) and lib) 2 250 Germany 1 550 I United Kingdom 450 I France 250 Sebastes marinus 1 , II a) and lib) 2 250 Germany 1 550 ||Il United Kingdom 450 \ France 250 Greenland halibut I , II a ) and lib) 250 Germany 125 United Kingdom 125 Blue whiting II 4 000 France 2 000 Germany 2 000 Other species I , II a) and lib) 500 France 65 (as by-catches) Germany 170 United Kingdom 265 No L 24/74 Official Journal of the European Communities 27 . 1 . 83 ANNEX II Quantities referred to in Article 1 (2) (tonnes fresh round weight) Species ICES division Quotas Allocations Norway pout (') IV 50 000 Denmark 47 500 (2) United Kingdom 2 500 (3 ) Sand-eel IV 150 000 Denmark 142 500 (2 ) United Kingdom 7 500 (3 ) Shrimps IV 1 000 Denmark 1 000 Other species IV 4 000 Denmark 2 000 United Kingdom 1 500 Germany Belgium 500 France (') Including blue whiting. ( 2 ) Within a total quota for Norway pout and sand-eel up to 19 000 tonnes may be interchanged . ( 3 ) Within a total quota for Norway pout and sand-eel up to 1 000 tonnes may be interchanged .